PER CURIAM.
Dwayne Cummings appeals his convictions and sentences for armed robbery with a firearm, possession of a firearm by a convicted felon, and nine counts of armed kidnapping. The offenses occurred on April 24, 1996. We affirm the convictions without further discussion. We remand this case to the trial court, however, to reconsider the sentences. See Smith v. State, 761 So.2d 419, 422 (Fla. 2d DCA 2000).
*328Convictions affirmed; remanded to reconsider sentencing.
BLUE, A.C.J., and FULMER and CASANUEVA, JJ., Concur.